Citation Nr: 0944929	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-37 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to July 6, 2004 for 
the grant of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which granted entitlement to a TDIU rating as of 
July 6, 2004.  


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO increased the 
Veteran's disability rating to 60 percent for his service-
connected traumatic myositis with degenerative disc disease 
of the lumbar spine (formerly identified as traumatic 
myositis of the lumbar muscles) as of July 6, 2004 and 
granted a TDIU rating based on the Veteran's inability to 
maintain regular substantially gainful employment due to his 
service-connected lumbar spine disability.  

2.  The increase in disability rating in the January 2005 
rating decision issued in May 2005 meets the minimum 
schedular rating requirements to be considered for TDIU as of 
July 6, 2004. 


CONCLUSION OF LAW

The criteria for an effective date for a TDIU rating prior to 
July 6, 2004 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.157, 
3.159, 3.303, 3.400, 4.16 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Veteran's TDIU claim arose from a claim for an increased 
rating for his service-connected lumbar spine disability.  
The United States Court of Appeals for Veterans Claims 
(Court) recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record is not a separate "claim" for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  With regard to 
his increased rating claim, the duty to notify was satisfied 
by way of a letter sent to the appellant in April 2004 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate a 
claim for increased disability and of the appellant's and 
VA's respective duties for obtaining evidence.  

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

Moreover, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, 19 Vet. App. 473, which held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the issue 
is entitlement to an earlier effective date (a "downstream 
issue"), and such an issue does not require specific notice 
regarding degree of disability and effective date.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination.  
Significantly, neither the appellant nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Dates

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase/TDIU will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400.  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See e.g., Parker v. Brown, 7 Vet. App. 116, 
118 (1994).

Specifically with regard to claims for TDIU/increased 
ratings, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  
38 C.F.R. § 3.155(a).

VA or uniformed services treatment records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

As a preliminary matter, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
Veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
non- service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).

The Veteran was originally service-connected for traumatic 
myositis of the lumbar muscles at a 10 percent disability 
rating as of December 1, 1994, under Diagnostic Codes 5299-
5295.  The Veteran filed a claim for a TDIU rating in 
November 2000, and was denied in an August 2002 rating 
decision, as he did not meet the minimum schedular criteria.  
In this decision, the RO also noted that the Veteran's case 
had not been forwarded to the Director of Compensation and 
Pension Services for extrascedular consideration as his 
service-connected spine disability did not show an 
exceptional disability picture with evidence of frequent 
hospitalizations or marked interference with employment to 
warrant such a consideration.  As a result of a July 6, 2004 
VA examination, the RO recharacterized the Veteran's 
disability as traumatic myositis with spondylosis and 
degenerative disc disease of the lumbar spine under 
Diagnostic Code 5293, and increased the Veteran's disability 
rating to 60 percent as of July 6, 2004.  The Veteran is not 
service-connected for any other disabilities.  As the Veteran 
met the minimum schedular requirements for a TDIU rating, he 
was granted TDIU as of July 6, 2004.

The Veteran contends that his TDIU should have been granted 
as of April 15, 1996, when he submitted a statement in which 
he indicated that a higher disability rating was warranted 
for his "increase in inability to find and hold suitable 
employment because of physical and mental injuries sustained 
in the U.S. Military."  

As noted above, the Veteran did not meet the minimum 
schedular criteria for a TDIU rating prior to July 4, 2004.  
The Board notes that there is no evidence that the Veteran's 
service-connected spine disability warranted a higher 
disability rating prior to this date.  The Board is 
prohibited from assigning a TDIU rating in the first instance 
where the Veteran does not meet the percentage requirements 
of 38 C.F.R. § 4.16(a).  Instead, where there is evidence of 
unemployability due to service-connected disabilities, the 
Board must ensure that the claim is referred to VA's Director 
of Compensation and Pension for consideration of a TDIU under 
38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 
(2001).

The Veteran's representative argues that the April 14, 1996 
statement is an informal claim for a TDIU rating, and that 
even though the Veteran does not meet the minimal rating 
criteria for a TDIU rating, he should be considered under 
4.16(b) for referral to the Director of Compensation and 
Pension to consider a extraschedular evaluation.  

Under 38 C.F.R. § 4.16(b), it is the established policy of VA 
that all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed. 38 C.F.R. § 4.16(b). 

In the present case, there is evidence that the Veteran was 
unable to work prior to July 6, 2004.  In fact, in its 
January 2005 rating decision, the RO noted that the Veteran 
became too disabled to work in 1989.  However, the evidence 
of record does not support the claim that the Veteran's 
unemployability prior to July 6, 2004 was due solely to his 
service-connected back disability.  VA medical records show 
that the Veteran was hospitalized for his back in 1994.  
These records did not indicate that the Veteran became unable 
to work due to his service-connected back disability.  A May 
1997 VA medical record shows that the Veteran was unable to 
keep a job as a result of his nervous problems. VA medical 
records show ongoing treatment for his back problem, but none 
show that his back disability rendered him unable to work.  
In fact, May 1996 VA medical records show that he had low 
back pain without restriction of mobility and September 1998 
VA medical records show that his back was maintained on 
naproxen.  While he had complaints regarding his low back 
pain, in the April 1996 statement, he contended that both his 
physical and mental disorders referred him unable to work.  
There is simply no evidence in the claims file that the 
Veteran was unable to work prior to July 6, 2004, due to his 
service-connected back disability alone.  

Even though his informal claim was received prior to the 
eventual grant of a TDIU rating, since he did not meet the 
minimum schedular requirements prior to July 6, 2004, the 
only way an earlier effective date for the Veteran's TDIU 
rating could be granted would be under 38 C.F.R. § 4.16(b), 
and there is no medical evidence that the Veteran's case 
warrants a referral to the Director of the Compensation and 
Pension Service for an extrashcedular evaluation prior to 
July 6, 2004.  There is no evidence that the Veteran's back 
disability alone rendered him unable to secure or follow a 
substantially gainful occupation.  As such, an effective date 
prior to July 6, 2004 for the Veteran's TDIU rating is not 
warranted.  


ORDER

An effective date prior to July 6, 2004 for the grant of a 
TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


